Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 2-12, 14-20 are allowed because Yonehara et al. or Lichtensteiger et al. appear to be the closest prior art references.  However, theses references fail to teach a method for producing layers of solid material by cooling the first receiving polymer layer such that at least part of the first polymer layer undergoes a glass transition to generate stresses in the solid body, the stresses causing a first crack to propagate in the solid body along the first detachment plane, wherein the first layer of solid material is separated from the solid body along the first crack and applying heat to cooling the second receiving polymer layer such that at least part of the second polymer layer undergoes a glass transition to generate stresses in the solid body, the stresses causing a second crack to propagate in the solid body along the second detachment plane as in claim 2; introducing or generating the defects in the solid body to define the first detachment plane and/or the second detachment plane comprises: introducing ions via a radiation source; and aligning the radiation source such that the ions penetrate into the solid body as in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893